DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 1-11, 13-14 and 17-23 in the reply filed on January 8, 2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to search for all of the "different inventions" as defined by the Examiner, or at least to search for more than one of the "different inventions.  
This is not found persuasive because the determination of serious burden is left to the examiner. In this case, as explained in the restriction/election requirement mailed on 09/08/2020, each group has distinct invention. Search and consideration of the two inventions increases the time needed to provide a determination of patentability by increasing the review of prior art of each invention.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the etching chamber must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: an etching chamber containing a liquid etchant disposed therein and being disposed in a working relation with said graphene deposition chamber, enabling said polymer to be etched prior to entering said graphene deposition chamber.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: drying, heating, or curing means in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-14 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the phrases of “optional conducive filler” dispersed in a first liquid medium and an “optional adhesive resin” dissolved in said first liquid medium, where term of optional renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For purposes compact prosecution, the limitations will be interpreted in both ways.
In regards to claim 1, the phrases of “said multiple graphene sheets contain single-layer or few-layer graphene sheet” is unclear as to how a multiple graphene sheets be a single layer graphite sheet.  The way the claim is phrased is unclear if each of the multiple graphene sheets should comprises single-layer or few-layer graphene sheet, or does process of forming the graphene-coated polymer film using the graphene dispersion comprising multiple graphene sheets provide single-layer or few-layer graphene sheet.  For purposes compact prosecution, the limitations will be interpreted in both ways.
Claim 1 recites the limitation "said conductive filler".  There is insufficient antecedent basis for this limitation in the claim.  For purposes compact prosecution, the limitations will be interpreted as the phrase of optional conducive filler will be interpreted as optional conductive filler.
Claim limitation “drying, heating, or curing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent to the corresponding structure and the drawings do not provide a clear indication to the corresponding structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-14 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2007/0131164) in view of Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Laver for Eco-Friendly Metal Electroplating on Plastic Substrates: Thin Solid Films, 521 pp. 270-274 and optionally in view of Lin (US 2016/0026846).
In regards to claim 1, Park teaches a plating system comprising: 
a substrate roller (111, film feeder roller) which feeds a polyimide film (5, polymer film) (fig. 1-2; para. 38-39, 59);
a coupling process part (40) and a catalyst-adding process part (50) (graphene deposition chamber) which receives the film, where the parts each comprise a liquid bath (210) which hold a liquid medium which a material to be applied onto the film (fig. 1, 3, 5; para. 36, 152-154, 157-159);
an under-plating part (60) and a plating part (70) (metallization chamber) are provided downstream of the catalyst-adding process part, where the parts each comprises a liquid bath (210) which holds a liquid medium (plating solution), where a conductive metal material is plated onto the film (fig. 1, 3, 5; para. 162-164, 167-170, 172); 
a taking-up roller (570, winding up roller) collects the metal plated film (fig. 7, para. 176-177).
Park does not explicitly teach the a graphene dispersion comprising multiple graphene sheets and an optional conducive filler dispersed in a first liquid medium and an optional adhesive resin dissolved in said first liquid medium, wherein said graphene deposition chamber is operated to deposit said graphene sheets and said optional conductive filler to at least a primary surface of said polymer film for forming a graphene-coated polymer film and said multiple graphene sheets contain single-layer or few-layer graphene sheets selected from a pristine graphene material having essentially zero % of non-carbon elements, or

	However, Oh teaches a graphene oxide dispersion is applied onto a film and the reduced graphene oxide coated film is then provided in a nickel electroplating plating bath comprising a nickel electroplating solution to form a nickel metalized film (pg. 271).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the graphene oxide dispersion and nickel electroplating solution of Oh onto the plating part and coupling process part of Park because Oh teaches it will provide a PET film metalized with Ni without any voids (abstract).
	Park and Oh do not explicitly teach the graphene dispersion comprising multiple graphene sheets and an optional conductive filler dispersed in a first liquid medium and an optional adhesive resin dissolved in said first liquid medium.
However, Lin teaches coating onto a film substrate, where a coating of an adhesive component and a conductive component are applied to the film (para. 16-17, 22-24).  Lin teaches the components are used to bond the applied material onto the substrate (para. 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the adhesive component and a conductive component of Lin onto the liquid dispersions of Park and Oh because Lin teaches it will aid in bonding of the applied material to the substrate.
In regards to claim 2, Park and Oh as discussed above, where Park teaches a wringing means (230, drying, heating, or curing means) is provided downstream of the coupling process part/catalyst-adding process part (fig. 1, 3, 5; para. 48, 153).
In regards to claims 3-4, Park and Oh as discussed above, where Oh teaches plating solution comprises a chemical plating solution comprising a metal salt dissolved in water (pg. 271).
In regards to claims 5-7, Park, Oh and Lin as discussed above, where Lin teaches the conductive filler comprises metal nanowire selected from gold or maybe a material furan (para. 23).
In regards to claims 8 and 10-11, Park, Oh and Lin as discussed above, where Lin teaches the adhesive resin comprises neopentyl glycol (NPG) or an ester resin such diglycerol tetraglycidyl ether or trimethylolethane triglycidyl ether (para. 20, 24).
In regards to claim 9, Park, Oh and Lin as discussed above, where Lin teaches the adhesive resin contains a curing agent of epoxy silane compound in an amount of 1 to 30 parts by weight based on 100 parts by weight of the adhesive resin (para. 24)
In regards to claims 13-14, 18 and 20, Park, Oh and Lin as discussed above, but do not explicitly teach the graphene sheets contain a functional group attached thereto to make the graphene sheets exhibit a negative Zeta potential from -55 mV to - 0.1 mV; or graphene sheets contain a chemical functional group selected from alkyl or aryl silane, alkyl or aralkyl group, hydroxyl group, carboxyl group, amine group, sulfonate group (--SO3H), aldehydic group, quinoidal, fluorocarbon, or a combination thereof; or  adhesive resin is in an amount having an adhesive-to-graphene weight ratio from 1/5000 to 1/10; or first liquid medium further contains a 
However, the particular type of processing materials used is a process limitation rather than an apparatus limitation, and the recitation of a particular type of substrate or processing materials do not limit an apparatus claim, see In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; Ex parte Thibault, 64 USPQ 666; and Ex parte Masham, 2 USPQ2d 1647. (MPEP2115)
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP2114).  As Park, Oh and Lin teach the structural limitations of the claim, one would be capable of using graphene sheets and the liquid medium composition as claimed within the above discussed apparatus.
In regards to claim 17, Park and Oh as discussed above, where Park teaches the film is a polyimide film (plastic) (para. 59).
In regards to claim 19, Park and Oh as discussed above, where Oh teaches the plated metal comprises nickel (pg. 271).
In regards to claim 21-23, Park and Oh as discussed above, where Park teaches an etching process part (20, etching chamber) with a liquid bath (210) which holds an etching solution (250) of chromic acid (fig. 1, 4; para. 55-58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717